Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM SB-2 REGISTRATION STATEMENTUNDER THESECURITIES ACT OF 1933 NFINANSE INC. (Name of Small Business Issuer in Its Charter) NEVADA 6153 65-1071956 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (I.R.S. Employer Identification No.) 3923 Coconut Palm Drive, Suite 107 Tampa, Florida33619 (813) 367-4400 (Address and Telephone Number of Principal Executive Offices) Raymond P. Springer Chief Financial Officer 3923 Coconut Palm Drive, Suite 107 Tampa, Florida33619 (813) 367-4400 (Name, Address and Telephone Number of Agent for Service) With copies of all communications to: Joanne R. Soslow, Esq. Morgan, Lewis & Bockius LLP 1701 Market Street Philadelphia, Pennsylvania19103 Telephone: (215) 963-5000Facsimile No. (215) 963-5001 Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement. If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. ¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit (2) Proposed maximum aggregate offering price Amount of registration fee Common Stock (3) 2,224,000 $ 4.91 $ 10,919,840 $ $335.24 (1)Pursuant to Rule 416, there are also being registered such additional shares as may be issued as a result of stock splits, stock dividends or similar transactions. (2)Estimated solely for the purpose of calculating the registration fee. Estimated pursuant to Rule 457 under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. The fee for the common stock was based on the average of the closing bid and asked price of the common stock reported on the OTC Bulletin Board on October 25, 2007. (3)Includes 2,174,000 shares of common stock issuable upon conversion of 2,174,000 shares of Series A Convertible Preferred Stock and 50,000 shares of unregistered common stockheld by a certain holder. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment that specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. No securities may be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, October 26, 2007 PROSPECTUS nFinanSe Inc. 2,224,000Shares of Common Stock This prospectus covers up to 2,224,000 shares of common stock being offered by certain selling stockholders, 2,174,000 of which are issuable upon the conversion of the shares of Series A Preferred Stock held by certain of the holders of our Series A Preferred Stock that was issued by the Company in December 2006 and 50,000 shares of common stock held by a certain holder.We will not receive any proceeds from the disposition of theses shares by the selling stockholders.We will bear all costs, expenses and fees in connection with the registration of these shares.The selling stockholders will bear all commissions and discounts, if any, attributable to their respective sales of shares. Our shares of common stock trade on the OTC Bulletin Board under the symbol “NFSE.”The average of the bid and asked prices of our common stock on October 25, 2007 was $4.91 per share. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT.SEE “RISK FACTORS”
